                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

NATANAEL ESCARCEGA,

               Plaintiff,

vs.                                                        No. CV 17-00335 KG/WPL

CORRECTIONS COMPANY OF AMERICA
(CORE CIVIC) N.M.D.O.C. CENTURIAN L.L.C.,
and ANY AN ALL WHO ARE EMPLOYED
BY THEM,

               Defendants.

                             MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court under 28 U.S.C. §§ 1915A and 1915(e)(2)(B) on the

Complaint for Violation of Civil Rights filed by Plaintiff Natanael Escarcega on March 13, 2017.

(Doc. 1). The Court dismisses the Complaint for failure to state a claim on which relief can be

granted.

       Plaintiff Escarcega is incarcerated at Northwest New Mexico Correctional Facility. (Doc.

1 at 6, 11). He is proceeding pro se and in forma pauperis. Escarcega filed his Complaint for

Violation of Civil Rights on March 13, 2017. In his Complaint, he makes a number of vague,

generalized allegations of constitutional violations:

       “1) My constitutional & civil rights were violated by C.C.A. (A private prison)
       and New Mexico Department of prisons by violating (Depriving me of visits, by
       having them behind glass) when I passed their state wide shake-down an
       urinalises
       2) C.C.A. Deprive me of my constitutional & civil rights for cruel and unusual
       punishment by not letting me have access to recreation during this time period.
       3) C.C.A. & Department of correctional (N.M.) did in fact mass punish all
       of us here at N.N.M.C.F. Grants NM by treating all of us as drug-users.
       4) C.C.A. did treat us unfairly when 2 of their employees were caught in
       compromising positions: Mass punishment Due process violations.

                                                 1
        5) C.C.A. violates our constitutional & civil rights by not following policy &
        procedures described by N.M.D.O.C. concerning grievances: excedera:
        6) Substandard training of corrections officers.
        7) Denial of adequate medical care: No confidence in healthcare provider
        & medical staff: Centurian L.L.C.
        8) Substandard meals by Kitchen: Trinity
        9) This is an accident waiting to happen.
        10) Denial of phones: laundry: legal access: sanitory living conditions.”

(Doc. 1 at 12-13). Escarcega names, as Defendants, Corrections Company of America (Core

Civic), Centurian L.L.C., C.C.A.-Core Civic, Corrections Center of America, New Mexico

Department of Corrections, Trinity Food Service, B. Judd: Warden, J.. Lopez: Assistant Warden,

J. Doman: Chief of Unit Managers, Mr. Soloman: G-Unit Manager, Ms. Woodard: G-Unit

Manager, Mr. Aragon: Unit Management, Ms. Willy: G-Unit Management, Dr. Bailey, Dr. I, and

all employees of C.C.A., C.C.A-Core Civic, and Centurian L.L.C. (Doc. 1 at 1-3, 13). The

allegations of the Complaint do not factually specify any individual conduct by any Defendant or

how any conduct by an individual violated Plaintiff Escarcega’s constitutional rights.

                             1. Standards for Failure to State a Claim

        Plaintiff Escarcega is proceeding pro se and in forma pauperis on civil rights claims under

42 U.S.C. § 1983. The Court has the discretion to dismiss an in forma pauperis complaint sua

sponte for failure to state a claim upon which relief may be granted under either Fed. R. Civ. P.

12(b)(6) or 28 U.S.C. § 1915(e)(2)(B). Under Fed. R. Civ. P. 12(b)(6) the Court must accept all

well-pled factual allegations, but not conclusory, unsupported allegations, and may not consider

matters outside the pleading. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Dunn v.

White, 880 F.2d 1188, 1190 (10th Cir. 1989). The Court may dismiss a complaint under rule

12(b)(6) for failure to state a claim if “it is ‘patently obvious’ that the plaintiff could not prevail on

the facts alleged.” Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991) (quoting McKinney v.

Oklahoma Dep’t of Human Services, 925 F.2d 363, 365 (10th Cir. 1991)). A plaintiff must allege

                                                    2
“enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. A

claim should be dismissed where it is legally or factually insufficient to state a plausible claim for

relief. Twombly, 550 U.S. at 570.

       Under § 1915(e)(2)(B), the Court may dismiss the complaint at any time it determines the

action fails to state a claim for relief or is frivolous or malicious. 28 U.S.C. § 915(e)(2)(B)(2). The

authority granted by Section 1915 permits the Court the unusual power to pierce the veil of the

complaint's factual allegations and dismiss those claims whose factual contentions are clearly

baseless. Neitzke v. Williams, 490 U.S. 319, 327 (1989). See also Hall v. Bellmon, 935 F.2d at

1109. The authority to “pierce the veil of the complaint's factual allegations” means that a court is

not bound, as it usually is when making a determination based solely on the pleadings, to accept

without question the truth of the plaintiff's allegations. Denton v. Hernandez, 504 U.S. 25, 32-33

(1992). The Court is not required to accept the truth of the plaintiff's allegations but, instead, may

go beyond the pleadings and consider any other materials filed by the parties, as well as court

proceedings subject to judicial notice. Denton, 504 U.S. at 32-33.

       In reviewing a pro se complaint, the Court liberally construes the factual allegations. See

Northington v. Jackson, 973 F.2d 1518, 1520-21 (10th Cir. 1992). However, a pro se plaintiff’s

pleadings are judged by the same legal standards that apply to all litigants and a pro se plaintiff

must abide by the applicable rules of court. Ogden v. San Juan County, 32 F.3d 452, 455 (10th Cir.

1994). The Court is not obligated to craft legal theories for the plaintiff or to supply factual

allegations to support the plaintiff’s claims. Nor may the Court assume the role of advocate for the

pro se litigant. Hall v. Bellmon, 935 F.2d at 1110.

       In deciding whether to dismiss the complaint, in whole or in part, the Court is to consider

whether to allow plaintiff an opportunity to amend the complaint. Pro se plaintiffs should be given



                                                  3
a reasonable opportunity to remedy defects in their pleadings. Reynoldson v. Shillinger, 907 F.2d

124, 126 (10th Cir. 1990). The opportunity to amend should be granted unless amendment would

be futile. Hall v. Bellmon, 935 F.2d at 1109. An amendment is futile if the amended claims would

also be subject to immediate dismissal under the Rule 12(b)(6) or § 1915(e)(2)(B) standards.

Bradley v. Val-Mejias, 379 F.3d 892, 901 (10th Cir. 2004).

                  2. Escarcega’s Complaint Fails to State a Claim for Relief

        Plaintiff Escarcega seeks relief under 42 U.S.C. § 1983. Section 1983 is the exclusive

vehicle for vindication of substantive rights under the United States Constitution. See Baker v.

McCollan, 443 U.S. 137, 144 n. 3 (1979); Albright v. Oliver, 510 U.S. 266, 271 (1994) (Section

1983 creates no substantive rights; rather it is means through which plaintiff may seek redress for

deprivations of rights established in Constitution); Bolden v. City of Topeka, 441 F.3d 1129 (10th

Cir. 2006). Section 1983 provides:

       “Every person who, under color of any statute, ordinance, regulation, custom,
       or usage of any State . . .subjects or causes to be subjected, any citizen of the
       United States . . . to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in
       an action at law . . .”

42 U.S.C. § 1983. To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must assert acts

by government officials acting under color of law that result in a deprivation of rights secured by

the United States Constitution. 42 U.S.C. § 1983; West v. Atkins, 487 U.S. 42, 48 (1988). There

must be a connection between official conduct and violation of a constitutional right. Conduct that

is not connected to a constitutional violation is not actionable under Section 1983. See Trask v.

Franco, 446 F.3d 1036, 1046 (10th Cir. 1998).

       Further, a civil rights action against a public official or entity may not be based solely on a

theory of respondeat superior liability for the actions of co-workers or subordinates. A plaintiff



                                                 4
must plead that each government official, through the official’s own individual actions, has

violated the Constitution. Ashcroft v. Iqbal, 556 U.S. 662, 676, 129 S.Ct. 1937, 1948 (2009).

Plaintiff must allege some personal involvement by an identified official in the alleged

constitutional violation to succeed under Section 1983. Fogarty v. Gallegos, 523 F.3d 1147, 1162

(10th Cir. 2008). In a Section 1983 action, it is particularly important that a plaintiff’s complaint

“make clear exactly who is alleged to have done what to whom, to provide each individual with

fair notice as to the basis of the claim against him or her.” Robbins v. Oklahoma, 519 F.3d 1242,

1249-50 (10th Cir. 2008) (emphasis in the original). Nor do generalized statements that defendants

caused the deprivation of a constitutional right, without plausible supporting factual allegations,

state any claim for relief. Robbins v. Oklahoma, 519 F.3d at 1249-50. The Court concludes that

Plaintiff’s Complaint fails to state a claim for relief under Section 1983.

       Plaintiff Escarcega’s Complaint does not allege personal involvement by an identified

official in any alleged constitutional violation. Escarcega’s Complaint fails to specify any conduct

on the part of any Defendant, much less show a connection between official conduct and violation

of a constitutional right. The Complaint fails to state a claim for relief against any individual

Defendant. Ashcroft v. Iqbal, 556 U.S. at 676; Trask v. Franco, 446 F.3d at 1046.

       Nor does the Complaint state a claim for relief against Corrections Company of America,

C.C.A., Core Civic, Centurian L.L.C., or Trinity Food Service. In Monell v. Dep't of Social

Services of New York, 436 U.S. 658 (1978), the Supreme Court held that a state actor cannot be

held vicariously liable for claims brought under 42 U.S.C. § 1983. It is now well settled that

Monell extends to private defendants sued under Section 1983. See e.g., Dubbs v. Head Start, Inc.,

336 F.3d 1194, 1216 (10th Cir.2003) (collecting circuit court cases); Smedley v. Corr. Corp. of

Am., 175 F. App'x 943, 944 (10th Cir. 2005). As such, a private actor “cannot be held liable solely



                                                  5
because it employs a tortfeasor—or, in other words ... cannot be held liable under § 1983 on a

respondeat superior theory.” Monell, 436 U.S. at 691 (emphasis in original). Therefore, in order

to hold a private entity liable for the alleged tortious acts of its agents, a plaintiff must show that

the entity instituted an official policy of some nature and that policy, in turn, was a direct cause or

moving force behind the constitutional violations. Pembaur v. City of Cincinnati, 475 U.S. 469,

480–85 (1986); City of Oklahoma City v. Tuttle, 471 U.S. 808, 820 (1985); Smedley v. Corr. Corp.

of Am., 175 F. App'x at 946.

       Although Escarcega makes generalized allegations that the entity defendants did not follow

policies or procedures, he does not identify any specific policy that was instituted by Corrections

Company of America, C.C.A., Core Civic, Centurian L.L.C., or Trinity Food Service. Nor does he

factually specify how any policy of any entity defendant directly caused a violation of his

constitutional rights. The Complaint fails to state any factually sufficient Section 1983 claim

against Corrections Company of America, C.C.A., Core Civic, Centurian L.L.C., or Trinity Food

Service. Monell, 436 U.S. at 691; Pembaur, 475 U.S. at 480–85; Dubbs v. Head Start, Inc., 336

F.3d at 1216.

       Last, the New Mexico Corrections Department is a state agency. As such, the claims

against it are claims against the State of New Mexico. Section 1983 is a “remedial vehicle for

raising claims based on the violation of constitutional rights.” Brown v.Buhman, 822 F.3d 1151,

1161 n.9 (10th Cir. 2016) (quotation marks omitted). It does not abrogate the states’ sovereign

immunity and neither the states nor their agencies qualify as “persons” under Section 1983. See

Will v. Michigan Dep’t of State Police, 491 U.S. 58, 67, 71 (1989); Wood v. Milyard, 414 F. App’x

103, 105 (10th Cir. 2011) (unpublished). The State is not a “person” within the meaning of 42

U.S.C. § 1983 and, therefore, there is no remedy against the State under Section 1983. Therefore,



                                                  6
the claims against the New Mexico Corrections Department will be dismissed. Will v. Michigan

Dep’t of State Police, 491 U.S. 58, 63-64 (1989).

                   3. Escarcega is Granted Leave to File an Amended Complaint

        The Complaint is factually insufficient and fails to state any claim for Section 1983 relief.

Twombly, 550 U.S. at 570. The Court will dismiss the Complaint and will grant Escarcega the

opportunity to file an amended complaint specifying individuals, the individualized actions at

Northwest New Mexico Correctional Facility, and how Escarcega claims those actions resulted in

violation of constitutional rights. Hall v. Bellmon, 935 F.2d at 1110, nt. 3 (pro se litigants are to be

given reasonable opportunity to remedy defects in pleadings). The amended complaint must state

the facts of each separate claim and why Plaintiff believes Plaintiff’s constitutional rights were

violated. Escarcega should include names of individual defendants and their official positions, a

description of their individual actions, and relevant dates, if available. Robbins v. Oklahoma, 519

F.3d at 1249-50.

        Plaintiff Escarcega may assert claims against Corrections Company of America, C.C.A.,

Core Civic, Centurian L.L.C., or Trinity Food Service in his amended complaint, but only if

Escarcega alleges that the defendant entity caused a constitutional violation by instituting a

specific, identified, official policy of some nature. That policy, in turn, must be a direct cause or

moving force behind the constitutional violations. Pembaur, 475 U.S. at 480–85. Escarcega may

not re-assert claims against the New Mexico Department of Corrections. Will, 491 U.S. at 63-64.

        IT IS ORDERED:

        (1) Natanael Escarcega’s Complaint for Violation of Civil Rights is DISMISSED for

failure to state a claim on which relief can be granted; and




                                                   7
      (2) Plaintiff Escarcega is granted leave to file an amended complaint within thirty (30) days

of entry of this Memorandum Opinion and Order.




                                            _______________________________________
                                            UNITED STATES DISTRICT JUDGE




                                                8
